Citation Nr: 1137427	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran had active military service from July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and bipolar disorder.  As part of his original claim in October 2004, he reported that the stressors involved his mother dying while he was in Vietnam.  He also reported that he was caught asleep while he was supposed to be on bunker watch, and that he was snuck up on another occasion while on bunker watch.  A September 2003 VA treatment record notes a negative military sexual trauma screen.  

The Veteran, however, later claimed sexual trauma while in Vietnam.  In May 2006, the Veteran submitted a statement that he was raped by two men, whom he was sure were Marines, on December 23, 1966.  He recalled that he was coming back from a shower on the beach and that they had covers on their heads so he could not recognize them and that they threatened his wife.  He stated that he did not tell anyone because he was afraid.  Later the Veteran submitted a statement in June 2007 that another stressor he forgot about included a 500 pound bomb that fell off the wing of an A-4 jet fighter that was taking off and exploded.  He recalled that the sound was deafening.    

Personnel records show the Veteran served in Chu Lai, Vietnam from August 1966 to September 1967 as part of Counter-Insurgency Operations.  The service treatment records are negative for any findings of a psychiatric disability.  The Veteran testified that after the assault in service he started drinking and was very depressed.  He also reported that he had received treatment since right after service in 1968 at the VA Medical Center (VAMC) in Portland, Oregon.  However, this facility has indicated that they have no record for the Veteran during this time frame.  

The record shows current psychiatric treatment since approximately 1999.  The Veteran has a diagnosis of bipolar disorder.  A September 2007 VA treatment record shows an Axis I diagnosis of "PTSD, chronic-MST" signed by a staff psychiatrist, which seems to indicate that the PTSD has been associated with military sexual trauma.  The Veteran recently was found incompetent to handle his VA benefits in December 2008.

The Veteran was never provided with a PTSD letter noting the alternative sources of information that can be used to supplement the record for personal assault cases.  This should be remedied on remand.

The Veteran also testified that he had an appointment for ongoing cognitive testing on October 10, 2010 and in November 2010 at the Roseberg VAMC with Dr. Nolan.  As these records are relevant to the claim on appeal, they should be obtained.

Also, as a VA psychiatrist has diagnosed the Veteran with PTSD, and has associated this diagnosis to military sexual trauma, this matter requires further development, as well.  The VA psychiatrist did not offer any rationale or supporting evidence for the diagnosis.  Based on the record as it stands and the lack of supporting basis for the VA psychiatric opinion, another opinion should be provided based on consideration of the Veteran's entire psychiatric history.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding the alternative sources of information that can be used to substantiate a PTSD claim based on military sexual assault.  Also ask him to provide an approximate date of the 500 pound bomb falling from an aircraft.  Allow for a reasonable period to respond.

2.  If an approximate date range of 60 days is provided for the bomb explosion, contact the relevant service department in attempts to corroborate this claimed stressor event.  Notify the Veteran of all efforts and allow for a reasonable period to respond.

3.  Obtain copies of any mental health treatment dated since October 2010 at the Roseberg, Oregon VAMC.  Associate the records with the claims file and notify the Veteran of any failed attempts, with an allowance for a reasonable period to respond.

4.  After completion of #1-3, arrange for a VA psychiatric examination, with a statement of the Veteran's claimed in-service stressors consisting of his claimed sexual assault and the 500 pound bomb exploding near him after falling from an aircraft, as discussed in the body of this Remand, above.  The claims file must be made available for review in conjunction with any examination, and any examination report should reflect such review.  All necessary tests should be performed.  The examiner should be asked do the following:

a.  Comment on the Veteran's specific reaction to his reported sexual assault and the report of the 500 pound bomb exploding in accordance with DSM-IV.

b.  Provide a diagnosis for all acquired psychiatric disorders present.

c.  If PTSD is found in accordance with the DSM-IV, so state, and render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the PTSD is due to an in-service stressor incident; or whether such a relationship to service is unlikely (i.e., less than a 50-50 degree of probability).

d.  If a bipolar disorder and/or any other psychiatric disorders are present, then for each of those additional psychiatric disorders (one or more), render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder originated in or is causally related to service; or whether such origin or causation is unlikely (i.e., less than a 50-50 degree of probability).

e.  In providing the above opinions, it is essential that the examiner review past and current lay statements by the Veteran, and consider both documented evidence of any history of disorder, as well as absence of any such history over any relevant time periods.  The examiner should also consider other factors which may affect a determination of causation or etiology as related to service.

f.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  Any opinion provided should include discussion of specific evidence of record.  If any questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation why those questions cannot be answered.

5.  Thereafter, readjudicate the remanded claim de novo.  If the benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his attorney with an SSOC and appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


